          Case 7:19-cr-00882-KMK Document 9 Filed 04/14/20 Page 1 of 1
                                         U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601



                                                       April 14, 2020

BYECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Francis O'Reilly, 19 Cr. 882 (KMK)


Dear Judge Karas:

        Sentencing in this matter is currently scheduled for April 22, 2020, at 2 p.m. In light of
the COVID-19 pandemic, the parties respectfully request that the Court adjourn the sentencing
until early June 2020. The defendant, through counsel, joins in this request.


                                                                Respectfully submitted,

                                                                GEOFFREY S. BERMAN
                                                                United States Attorney


                                                           By:/s/ Olga Zverovich
                                                              Olga I. Zverovich
                                                              Assistant United States Attorney
                                                              Tel: (212) 637-2514

cc:     Jason Ser, Esq. (by ECF)




                                          .,lLl    Q    d__J {)__,l,U(__/)1J aL
                                              t 'III         Jo          ac :;/          00 jJfh




                                                           ----;.,..,,.,,.,~.
                                                                        , - . - - ~ \ ~ ? ! -~
